      Case 4:20-cv-01194-Y Document 1 Filed 10/30/20               Page 1 of 32 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

 LARRY G. PHILPOT,                                   §
                                                     §
         Plaintiff                                   §
                                                     §
 V.                                                  §         Civil Action No. 4:20-cv-1194
                                                     §
 BBE MARKETING, INC.,                                §
                                                     §
         Defendant.                                  §



              PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND


        Plaintiff Larry G. Philpot (“Philpot” or “Plaintiff”) files this Original Complaint and Jury

Demand against Defendant BBE Marketing, Inc. (“BBE Marketing” or “Defendant”) on personal

knowledge as to all facts regarding himself and on information and belief as to all other matters,

as follows:

                                                I.

                                PRELIMINARY STATEMENT

        Plaintiff Larry Philpot has worked as a photographer for decades. His passion is concert

photography. Philpot has spent tens of thousands of dollars on equipment, travel, and lodging to

pursue his passion and hone his natural talent. For concert photographers, the odds are almost

always against them—the musicians are constantly moving, the lighting is usually dark and

typically changing, and it is practically impossible to secure a good vantage point. But every now

and then, an expertly skilled photographer captures a perfect shot, the kind of iconic shot that

makes the viewer forever a part of that very moment in time.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                               PAGE 1
     Case 4:20-cv-01194-Y Document 1 Filed 10/30/20                   Page 2 of 32 PageID 2



         BBE Marketing used Philpot’s extraordinary photograph of Willie Nelson for its own

commercial benefit without obtaining Philpot’s permission, providing Philpot credit for his work,

paying a license fee, or obtaining a license of any kind. Simply put, BBE Marketing used Philpot’s

copyrighted work and Philpot should have been paid for it. Larry Philpot brings this lawsuit to

enjoin BBE Marketing’s infringement of his work and to recover his damages.

                                                 II.

                                              PARTIES

A. Plaintiff

         1.    Plaintiff Larry G. Philpot is a citizen and resident of the State of Indiana. Philpot

is a renowned freelance professional photographer who specializes in photographing concerts and

musical performances across the United States.

B. Defendant

         2.    Defendant BBE Marketing, Inc. is a Texas corporation with its principal place of

business in Texas and resides in Tarrant County, Texas. BBE Marketing may be served via its

registered agent, United States Corporation Agents, Inc., at 9900 Spectrum Drive, Austin, Texas

78717.

                                                 III.

                                  JURISDICTION AND VENUE

         3.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because this civil action presents a federal question as Plaintiff presents a civil claim arising

under the Constitution, laws, or treaties of the United States.

         4.    This Court also has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1338(a) because this civil action arises under an Act of Congress relating to copyrights, namely

the Copyright Act of the United States, 17 U.S.C. § 101, et seq.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                   PAGE 2
     Case 4:20-cv-01194-Y Document 1 Filed 10/30/20                  Page 3 of 32 PageID 3



       5.      This Court has personal jurisdiction over Defendant BBE Marketing, Inc. because

it is a Texas corporation and its principal place of business is in Texas and is therefore “at home”

in the State of Texas.

       6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1400(a)

because Defendant BBE Marketing, Inc. or its agent resides, or may be found, in this District.

                                                IV.

                                  FACTUAL BACKGROUND

A. The Highly Competitive World of Freelance Concert Photography

       7.      To say that concert photography is a tough business is a severe understatement. It

requires artistic skills, business skills, and interpersonal skills. Before having the opportunity to

even take a photo, concert photographers must invest in expensive equipment and negotiate to

obtain access to the concert stage. At the concert, they must battle all the variables that arise from

an uncontrolled setting—a rowdy crowd, horrible lighting that is always changing, and musicians

constantly moving. Not to mention, it is really loud. As a result, despite all of their efforts and

hard work, concert photographers often take photographs that are entirely unusable, where the rock

stars appear as blurs and washy blobs.

       8.      And, in today’s technological age where anyone with a smart phone can take

pictures at concerts, concert photography is becoming significantly more competitive, making it

even more imperative to capture the perfect shot. Because that is all that there is demand for—a

few once-in-a-lifetime shots for each star. It doesn’t matter if a concert photographer takes 100

good shots of a star at a concert—an article about Willie Nelson, for example, only needs one

picture of Willie Nelson—the best one.

       9.      In such a cutthroat environment, it is essential that concert photographers receive

the compensation and credit to which they are entitled, but also need to advance their business.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                 PAGE 3
     Case 4:20-cv-01194-Y Document 1 Filed 10/30/20                Page 4 of 32 PageID 4



       10.     Each and every instance where a photographer does not receive proper attribution,

or his work is misattributed, decreases the value of that photograph and the overall value of the

photographer’s portfolio.

B. Larry Philpot: A Professional Concert Photographer

       11.     Larry Philpot is a renowned freelance photographer who specializes in taking

photographs of musicians at concerts, events, and with fans. Philpot has distinguished himself

from amateur photographers by creating a highly coveted portfolio that demands legal protection

to preserve its standard.

       12.     He has spent years perfecting his craft, and his photography business includes

licensing his works and photography engagements.

       13.     Philpot is known for the unparalleled quality of his work. He employs photography

techniques that involve precise angles, timing, assessment of light, and other creative approaches

that he has worked tirelessly to develop. At a concert, Philpot has the uncanny ability of

connecting with the artist from the crowd. In addition, to ensure the highest quality photographs,

Philpot uses state of the art equipment. He has invested tens of thousands of dollars in equipment.

       14.     He has established a strong reputation for himself and his work, and due to his

professional reputation, he often obtains privileged access to take photographs of musical

performers at concerts. Indeed, there are over one hundred instances where Philpot has received

exclusive press credentials.

       15.     There is an extensive market and a demand for Philpot’s photos that includes, but

is not limited to, the musicians themselves, the musicians’ fans, record labels, talent agencies,

editorial organizations, media entities, radio stations, website operators, and concert and event

planners. Philpot has been very successful in this market.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 4
    Case 4:20-cv-01194-Y Document 1 Filed 10/30/20                Page 5 of 32 PageID 5



       16.     Philpot understands that part of being a professional photographer is to market your

works to gain widespread exposure, and that the high use of his photographs has required licensing

agreements and copyright protections.

       17.     Philpot has entered into license agreements with Tom Petty and the Heartbreakers

for his photographs.

       18.     Philpot has also licensed his work to various musicians in exchange for attribution

including, but not limited to, the musicians Kid Rock and Paul Stanley of KISS.

       19.     Further, Philpot has previously licensed several of his photographs through a stock

photography agency called “Corbis” and its affiliate “Splash.”          Philpot received monetary

compensation through Corbis and Splash for licenses for photographs he took of Prince, Madonna,

Fleetwood Mac, and the 2015 Indianapolis 500 Race and Winner.

       20.     Philpot has also been engaged as a photographer by Hoosier Park LLC d/b/a

Hoosier Park Racing & Casino to photograph “meet and greets” between celebrities and fans.

       21.     Philpot’s portfolio and reputation as a premier photographer are critical to his

business. The more his photographs are viewed with proper attribution, the more access he can

obtain to take celebrity photographs, and the more he can command in licensing fees.

C. Philpot Creates the Willie Nelson Photograph

       22.     On October 4, 2009, Philpot utilized his creative skill and several photography

techniques including precise angles, timing, assessment of light, and other creative approaches to

create a photograph of Willie Nelson in St. Louis, Missouri (the “Willie Nelson Photo”). A true

and correct copy of the Willie Nelson Photo is attached as Exhibit A.

       23.     The Willie Nelson Photo is an original work that Philpot registered with the United

States Copyright Office as part of a collection of photographs titled “2009 Musician Photos” on

September 5, 2012. The Willie Nelson Photo is registered with the United States Copyright Office

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 5
     Case 4:20-cv-01194-Y Document 1 Filed 10/30/20                   Page 6 of 32 PageID 6



under Certificate Number VAu 1-132-411. A copy of the copyright registration certificate for the

“2009 Musician Photos” collection is attached as Exhibit B.

        24.    As the owner of the copyright in the Willie Nelson Photo, Philpot has the exclusive

rights to (1) reproduce the Willie Nelson Photo in copies, (2) prepare derivative works based on

the Willie Nelson Photo, (3) distribute copies of the Willie Nelson Photo to the public by sale or

other transfer of ownership, or by rental, lease, or lending, and (4) display the Willie Nelson Photo

publicly.

        25.    Philpot first displayed the Willie Nelson Photo on May 31, 2011 on the Wikimedia

website.               The         original       photo         can        be        found         at

https://commons.wikimedia.org/wiki/File:Willie_Nelson_at_Farm_Aid_2009.jpg. A copy of this

webpage as it existed on September 26, 2018 with the Willie Nelson Photo is attached as Exhibit

C.

D. Philpot Licenses His Copyrighted Photographs

        26.    Philpot offers licenses for his copyrighted photographs, including the Willie Nelson

Photo in two ways.

        27.    First, parties may obtain a license for one of these photographs by paying a

monetary fee at Philpot’s website, soundstagephotography.com.

        28.    Second, parties may satisfy the requirements of a Creative Commons license

without paying a monetary fee.

        29.    A Creative Commons license is a simple, standardized copyright license that

anyone can use to license their work. The copyright holder designates their work as governed by

a Creative Commons license, and anyone may use the work provided they adhere to the terms of

the license.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 6
     Case 4:20-cv-01194-Y Document 1 Filed 10/30/20                 Page 7 of 32 PageID 7



        30.     In an effort to market his freelance photography practice, Philpot offered the Willie

Nelson Photo through Wikimedia for distribution, public display, and public digital performance

under a Creative Commons Attribution 2.0 Generic license (abbreviated as “CC BY 2.0”). A copy

of the CC BY 2.0 license is attached as Exhibit D.

        31.     This license allows anyone to use the work, provided that they, among other

requirements:

                    a. Include a copy of the Uniform Resource Identifier for the CC BY 2.0;

                    b. Provide attribution to the author of the work; and

                    c. Provide the Uniform Resource Identifier that the licensor specifies to be

                        included with the work.

        32.     The CC BY 2.0 license is expressly made subject to the above requirements. One

does not obtain a license under the CC BY 2.0 license unless they adhere to all of its terms,

including but not limited to the terms identified above.

        33.     The CC BY 2.0 license also provides that “the rights granted hereunder will

terminate automatically upon any breach by You of the terms of this License.”

        34.     Insofar as the Creative Commons license requires the licensee to provide attribution

and the website of the author of the work, the Creative Commons license provides economic value

to the licensor just like advertising.

        35.     Philpot would not have agreed to license the Willie Nelson Photo without payment

of the proper monetary license fee or the satisfaction of the Creative Commons license

requirements.

E. Specific Restrictions on the Creative Commons License

        36.     Larry Philpot provided the following description on the Wikimedia website for the

Willie Nelson Photo, “English: Willie Nelson getting ready to perform. Farm Aid 2009. Photo by

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 7
    Case 4:20-cv-01194-Y Document 1 Filed 10/30/20                 Page 8 of 32 PageID 8



Larry Philpot, www.soundstagephotography.com.” Philpot also provided the following attribution

requirement: “You must attribute the work in the manner specified by the author or licensor (but

not in any way that suggests that they endorse you or your use of the work).” Accordingly, in

order to obtain a license under the CC BY 2.0 license for the Willie Nelson Photo, one must satisfy

these attribution requirements.

F. BBE Marketing Infringes Philpot’s Copyright in the Willie Nelson Photo.

       37.      Years after Philpot registered the copyright in the Willie Nelson Photo on

September 5, 2012, BBE Marketing infringed Philpot’s copyright in the Willie Nelson Photo by

publishing, copying, distributing, and publicly displaying the Willie Nelson Photo on the

bookingagentinfo.com       website    at    https://bookingagentinfo.com/celebrity/willie-nelson/,

https://bookingagentinfo.com/celebrities/W/,               https://c8d8q6i8.stackpathcdn.com/wp-

content/uploads/2014/07/Willie-Nelson-contact-information.jpg,                                 and

https://bookingagentinfo.com/wp-content/uploads/2014/07/Willie-Nelson-contact-

information.jpg. A copy of these webpages as they appeared with the Willie Nelson Photo is

attached as Exhibit E.

       38.      BBE Marketing did not provide attribution to Philpot when it published the Willie

Nelson Photo.

       39.      BBE      Marketing    did    not    list   or   link    to    Philpot’s   website,

soundstagephotography.com when it published the Willie Nelson Photo.

       40.      BBE Marketing did not obtain a license under the CC BY 2.0 license or otherwise

to publish, copy, reproduce, distribute, or publicly display the Willie Nelson Photo.

       41.      And while BBE Marketing did not obtain a license under the CC BY 2.0 license

because it did not comply with its terms in the first instance, should a court consider that BBE




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 8
     Case 4:20-cv-01194-Y Document 1 Filed 10/30/20                Page 9 of 32 PageID 9



Marketing did obtain such a license, that license automatically terminated upon BBE Marketing’s

publication, copying, reproduction, distribution, and/or public display of the Willie Nelson Photo.

        42.      BBE Marketing’s unlicensed use of Philpot’s Willie Nelson Photo was for a

commercial, non-educational use to generate business for BBE Marketing. BBE Marketing’s

purpose is clear—to profit from Philpot’s Willie Nelson Photo without paying the customary price

for a license.

        43.      BBE Marketing’s use of the Willie Nelson Photo was not transformative in that

BBE Marketing did not criticize or comment on the Willie Nelson Photo. Further, BBE Marketing

did not use the Willie Nelson Photo for a technological function. Indeed, BBE Marketing used the

Willie Nelson Photo simply for its content—to depict Willie Nelson.

        44.      Not only does BBE Marketing’s unlicensed use of the Willie Nelson Photo harm

the market and value of the Willie Nelson Photo, but widespread and unrestricted unlicensed use

of the Willie Nelson Photo would result in a substantially adverse impact on the potential market

for the Willie Nelson Photo.

        45.      Despite his diligent efforts, Philpot discovered these infringements of his Willie

Nelson Photo on October 31, 2017.

G. The Damage Done

        46.      Defendant BBE Marketing received direct financial benefit from its willful,

unlicensed use of Philpot’s Willie Nelson Photo.

        47.      Defendant BBE Marketing’s unlawful conduct caused Plaintiff damages in the

form of lost license fees, sales, and profits.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 9
      Case 4:20-cv-01194-Y Document 1 Filed 10/30/20                Page 10 of 32 PageID 10



                                                 V.

                                              CLAIMS

A. Count One: Copyright Infringement

         48.     Plaintiff realleges and incorporates the allegations set forth in the preceding

paragraphs as if set forth in full herein.

         49.     Defendant BBE Marketing operated and operates the bookingagentinfo.com

website.

         50.     Defendant BBE Marketing published, copied, distributed, and publicly displayed

the     Willie     Nelson     Photo     at    https://bookingagentinfo.com/celebrity/willie-nelson/,

https://bookingagentinfo.com/celebrities/W/,                 https://c8d8q6i8.stackpathcdn.com/wp-

content/uploads/2014/07/Willie-Nelson-contact-information.jpg,                                    and

https://bookingagentinfo.com/wp-content/uploads/2014/07/Willie-Nelson-contact-

information.jpg.

         51.     Defendant’s acts are and were performed without the permission, license, or

consent of Plaintiff.

         52.     Defendant acted with willful disregard of the laws protecting Plaintiff’s copyrights.

         53.     Defendant infringed Plaintiff’s copyright in the Willie Nelson Photo in violation of

17 U.S.C. § 501.

         54.     Plaintiff has sustained and will continue to sustain substantial damage in an amount

not yet fully ascertainable, including but not limited to damage to his business reputation and

goodwill.

         55.     Plaintiff is informed and believes and thereon alleges that the Defendant has

obtained profits recoverable under 17 U.S.C. § 504. Plaintiff will require an accounting from the

Defendant of all monies generated from the Willie Nelson Photo.


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 10
   Case 4:20-cv-01194-Y Document 1 Filed 10/30/20                  Page 11 of 32 PageID 11



       56.     In the alternative and at his election, Plaintiff is entitled to seek maximum statutory

damages for each work willfully infringed by Defendant in an amount of $150,000 per work

infringed. In the event that the trier of fact does not find that Defendant willfully infringed

Plaintiff’s copyrights, Plaintiff is entitled to seek maximum statutory damages for each work

infringed by Defendant in an amount of $30,000 per work infringed.

       57.     Plaintiff has suffered and continues to suffer irreparable harm and damage as a

result of the above-described acts. Accordingly, Plaintiff seeks permanent injunctive relief

pursuant to 17 U.S.C. § 502 to prohibit further infringement of his copyrighted works.

       58.     Pursuant to 17 U.S.C. §§ 502 and 503, Plaintiff is entitled to seizure of the Willie

Nelson Photo and any and all articles by means of which copies of the Willie Nelson Photo have

been or may be reproduced, including but not limited to the websites and domain names on which

these Photos appear.

       59.     Plaintiff is entitled to recover from the Defendant his attorney’s fees and costs of

suit, pursuant to 17 U.S.C. § 505.

                                               VI.

                                        JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

                                               VII.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands that judgment be entered against Defendant as follows:

       1. Pursuant to 17 U.S.C. § 502, that Defendant, its agents, servants, employees,

representatives, successors and assigns, and all persons, firms, corporations, or other entities in

active concert or participation with Defendant, be permanently enjoined from directly or indirectly

infringing the Plaintiff’s copyrights in any manner, including generally, but not limited to


PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                                PAGE 11
   Case 4:20-cv-01194-Y Document 1 Filed 10/30/20                    Page 12 of 32 PageID 12



reproducing, distributing, displaying, performing or making derivatives of any of the Willie Nelson

Photo;

         2. Pursuant to 17 U.S.C. §§ 502 and 503, that this Court order the transfer the domain

names and websites for the following websites from Defendant to Plaintiff:

                a. The bookingagentinfo.com website;

         3. Pursuant to 17 U.S.C. § 504, that Defendant be required to pay actual damages and

disgorgement of all profits derived by Defendant from its acts of copyright infringement;

         4. That Defendant be required to perform a complete and full accounting of all profits

generated by Defendant from the Willie Nelson Photo;

         5. Pursuant to 17 U.S.C. § 504, that upon Plaintiff’s election, Defendant be required to

pay statutory damages up to $150,000 for each work infringed for its acts of copyright

infringement, and in the event the factfinder determines that Defendant’s infringement was not

willful, that Defendant be required to pay statutory damages up to $30,000 for each work infringed

for its acts of copyright infringement;

         6. Pursuant to 17 U.S.C. § 505, Defendant be required to pay Plaintiff the costs of this

action, prejudgment interest, and reasonable attorney’s fees; and

         7. Plaintiff be granted all other and further relief to which he is entitled.

         Dated: October 30, 2020




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                                              PAGE 12
   Case 4:20-cv-01194-Y Document 1 Filed 10/30/20    Page 13 of 32 PageID 13



                                                 Respectfully submitted,

                                                 HUTCHERSON LAW, PLLC

                                                 /s/ Kenton J. Hutcherson
                                                 Kenton J. Hutcherson, Esq.
                                                 Texas State Bar No. 24105589
                                                 Hutcherson Law, PLLC
                                                 3400 Oak Grove Avenue, Suite 350
                                                 Dallas, Texas 75204
                                                 Tel: (214) 443-4200
                                                 Fax: (214) 443-4210
                                                 Email: kjh@hutchersonlaw.com

                                                 ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND                             PAGE 13
Case 4:20-cv-01194-Y Document 1 Filed 10/30/20   Page 14 of 32 PageID 14




                  EXHIBIT A
Case 4:20-cv-01194-Y Document 1 Filed 10/30/20   Page 15 of 32 PageID 15
Case 4:20-cv-01194-Y Document 1 Filed 10/30/20   Page 16 of 32 PageID 16




                  EXHIBIT B
Case 4:20-cv-01194-Y Document 1 Filed 10/30/20   Page 17 of 32 PageID 17
Case 4:20-cv-01194-Y Document 1 Filed 10/30/20   Page 18 of 32 PageID 18
Case 4:20-cv-01194-Y Document 1 Filed 10/30/20   Page 19 of 32 PageID 19




                  EXHIBIT C
File:Willie Nelson at Farm Aid 2009.jpg - Wikimedia Commons   https://commons.wikimedia.org/wiki/File:Willie_Nelson_at_Farm_Aid_...

                    Case 4:20-cv-01194-Y Document 1 Filed 10/30/20           Page 20 of 32 PageID 20




                                                                                       Download
                                                                                        all sizes

         From Wikimedia Commons, the free media repository
                                                                                      Use this file
                                                                                       on the web

                                                                                      Use this file
                                                                                       on a wiki

                                                                                      Email a link
                                                                                       to this file

                                                                                      Information
                                                                                      about reusing




         Size of this preview: 400 × 600 pixels.
         Original file (896 × 1,344 pixels, file size: 899 KB, MIME type: image/jpeg)
              Open in Media Viewer

            Description English: Willie Nelson getting ready to perform. Farm Aid 2009. Photo by Larry
                        Philpot, www.soundstagephotography.com
                        (http://www.soundstagephotography.com)
                     Date 2 November 2009, 11:48




1 of 3                                                                                                          9/26/2018, 8:21 PM
File:Willie Nelson at Farm Aid 2009.jpg - Wikimedia Commons              https://commons.wikimedia.org/wiki/File:Willie_Nelson_at_Farm_Aid_...

                   Case 4:20-cv-01194-Y Document 1 Filed 10/30/20 Page 21 of 32 PageID 21
                  Source Willie Nelson (https://www.flickr.com/photos/behindthemusic/5784437596/)
                                 Uploaded by Adrignola
                  Author Larry Philpot (https://www.flickr.com/people/43996297@N05) from Indianapolis
                   Other Derivative works of this file: Willie Nelson at Farm Aid 2009 - Cropped.jpg
                versions




                               This file is licensed under the Creative Commons Attribution 2.0
                               Generic (https://creativecommons.org/licenses/by/2.0/deed.en)
                                                             license.


                                    You are free:
                                       to share – to copy, distribute and transmit the work
                                       to remix – to adapt the work
                                    Under the following conditions:
                                         attribution – You must attribute the work in the manner
                                         specified by the author or licensor (but not in any way that
                                         suggests that they endorse you or your use of the work).



                     This image, originally posted to Flickr, was reviewed on May 31, 2011 by the
                     administrator or reviewer File Upload Bot (Magnus Manske), who confirmed that it was
                     available on Flickr under the stated license on that date.




         Click on a date/time to view the file as it appeared at that time.

                          Date/Time             Thumbnail         Dimensions                    User                 Comment

           current   02:21, 1 June 2011                       896 × 1,344            Adrignola (talk | contribs)   Updated
                                                              (899 KB)                                             version




              You cannot overwrite this file.




         The following page uses this file:



2 of 3                                                                                                                       9/26/2018, 8:21 PM
File:Willie Nelson at Farm Aid 2009.jpg - Wikimedia Commons              https://commons.wikimedia.org/wiki/File:Willie_Nelson_at_Farm_Aid_...

                    Case 4:20-cv-01194-Y Document 1 Filed 10/30/20                      Page 22 of 32 PageID 22
              File:Willie Nelson at Farm Aid 2009 - Cropped.jpg




         The following other wikis use this file:

              Usage on cs.wikipedia.org

                 Portál:Hudba/Obrázek/2012/09
                 Portál:Hudba/Obrázek/Archiv/2012
              Usage on en.wikipedia.org

                 List of Country Music Hall of Fame inductees
                 Forever Country
              Usage on ru.wikipedia.org

                 Нельсон, Вилли
                 Forever Country




         This file contains additional information such as Exif metadata which may have been added by the
         digital camera, scanner, or software program used to create or digitize it. If the file has been
         modified from its original state, some details such as the timestamp may not fully reflect those of
         the original file. The timestamp is only as accurate as the clock in the camera, and it may be
         completely wrong.

                  Camera manufacturer               Canon

                     Camera model                   Canon EOS-1Ds Mark III

                    Copyright holder                2009 Larry Philpot

                     Exposure time                  1/80 sec (0.0125)

                        F-number                    f/4

                    ISO speed rating                800

            Date and time of data generation        23:34, 4 October 2009

                    Lens focal length               200 mm


         Retrieved from "https://commons.wikimedia.org/w/index.php?title=File:Willie_Nelson_at_Farm_Aid_2009.jpg&
         oldid=276053422"


         This page was last edited on 2 January 2018, at 07:07.

         Text is available under the Creative Commons Attribution-ShareAlike License; additional terms may apply. By using
         this site, you agree to the Terms of Use and Privacy Policy.




3 of 3                                                                                                                     9/26/2018, 8:21 PM
Case 4:20-cv-01194-Y Document 1 Filed 10/30/20   Page 23 of 32 PageID 23




                  EXHIBIT D
Creative Commons Legal Code                                                                  https://creativecommons.org/licenses/by/2.0/legalcode

                  Case 4:20-cv-01194-Y Document 1 Filed 10/30/20                          Page 24 of 32 PageID 24
                                                              Creative Commons




                                                               Attribution 2.0


                       CREATIVE COMMONS CORPORATION IS NOT A LAW FIRM AND DOES NOT PROVIDE LEGAL
                       SERVICES. DISTRIBUTION OF THIS LICENSE DOES NOT CREATE AN ATTORNEY-CLIENT
                       RELATIONSHIP. CREATIVE COMMONS PROVIDES THIS INFORMATION ON AN "AS-IS" BASIS.
                       CREATIVE COMMONS MAKES NO WARRANTIES REGARDING THE INFORMATION PROVIDED,
                       AND DISCLAIMS LIABILITY FOR DAMAGES RESULTING FROM ITS USE.


                     License

                     THE WORK (AS DEFINED BELOW) IS PROVIDED UNDER THE TERMS OF THIS CREATIVE
                     COMMONS PUBLIC LICENSE ("CCPL" OR "LICENSE"). THE WORK IS PROTECTED BY COPYRIGHT
                     AND/OR OTHER APPLICABLE LAW. ANY USE OF THE WORK OTHER THAN AS AUTHORIZED
                     UNDER THIS LICENSE OR COPYRIGHT LAW IS PROHIBITED.

                     BY EXERCISING ANY RIGHTS TO THE WORK PROVIDED HERE, YOU ACCEPT AND AGREE TO BE
                     BOUND BY THE TERMS OF THIS LICENSE. THE LICENSOR GRANTS YOU THE RIGHTS CONTAINED
                     HERE IN CONSIDERATION OF YOUR ACCEPTANCE OF SUCH TERMS AND CONDITIONS.

                     1. Definitions

                               a. "Collective Work" means a work, such as a periodical issue, anthology or
                                  encyclopedia, in which the Work in its entirety in unmodified form, along with a
                                  number of other contributions, constituting separate and independent works in
                                  themselves, are assembled into a collective whole. A work that constitutes a
                                  Collective Work will not be considered a Derivative Work (as defined below) for the
                                  purposes of this License.

                               b. "Derivative Work" means a work based upon the Work or upon the Work and
                                  other pre-existing works, such as a translation, musical arrangement,
                                  dramatization, fictionalization, motion picture version, sound recording, art
                                  reproduction, abridgment, condensation, or any other form in which the Work may
                                  be recast, transformed, or adapted, except that a work that constitutes a Collective
                                  Work will not be considered a Derivative Work for the purpose of this License. For
                                  the avoidance of doubt, where the Work is a musical composition or sound
                                  recording, the synchronization of the Work in timed-relation with a moving image
                                  ("synching") will be considered a Derivative Work for the purpose of this License.

                               c. "Licensor" means the individual or entity that offers the Work under the terms of
                                  this License.

                               d. "Original Author" means the individual or entity who created the Work.

                               e. "Work" means the copyrightable work of authorship offered under the terms of
                                  this License.

                               f. "You" means an individual or entity exercising rights under this License who has
                                  not previously violated the terms of this License with respect to the Work, or who
                                  has received express permission from the Licensor to exercise rights under this
                                  License despite a previous violation.

                     2. Fair Use Rights. Nothing in this license is intended to reduce, limit, or restrict any rights




1 of 4                                                                                                                        1/16/2018, 3:45 PM
Creative Commons Legal Code                                                                   https://creativecommons.org/licenses/by/2.0/legalcode

                  Case 4:20-cv-01194-Y Document 1 Filed 10/30/20                           Page 25 of 32 PageID 25
                     arising from fair use, first sale or other limitations on the exclusive rights of the copyright owner
                     under copyright law or other applicable laws.

                     3. License Grant. Subject to the terms and conditions of this License, Licensor hereby grants
                     You a worldwide, royalty-free, non-exclusive, perpetual (for the duration of the applicable
                     copyright) license to exercise the rights in the Work as stated below:

                              a. to reproduce the Work, to incorporate the Work into one or more Collective Works,
                                 and to reproduce the Work as incorporated in the Collective Works;

                              b. to create and reproduce Derivative Works;

                              c. to distribute copies or phonorecords of, display publicly, perform publicly, and
                                 perform publicly by means of a digital audio transmission the Work including as
                                 incorporated in Collective Works;

                              d. to distribute copies or phonorecords of, display publicly, perform publicly, and
                                 perform publicly by means of a digital audio transmission Derivative Works.

                              e. For the avoidance of doubt, where the work is a musical composition:

                                         i. Performance Royalties Under Blanket Licenses. Licensor waives
                                            the exclusive right to collect, whether individually or via a
                                            performance rights society (e.g. ASCAP, BMI, SESAC), royalties for
                                            the public performance or public digital performance (e.g. webcast)
                                            of the Work.

                                         ii. Mechanical Rights and Statutory Royalties. Licensor waives the
                                             exclusive right to collect, whether individually or via a music rights
                                             agency or designated agent (e.g. Harry Fox Agency), royalties for
                                             any phonorecord You create from the Work ("cover version") and
                                             distribute, subject to the compulsory license created by 17 USC
                                             Section 115 of the US Copyright Act (or the equivalent in other
                                             jurisdictions).

                              f. Webcasting Rights and Statutory Royalties. For the avoidance of doubt, where
                                 the Work is a sound recording, Licensor waives the exclusive right to collect,
                                 whether individually or via a performance-rights society (e.g. SoundExchange),
                                 royalties for the public digital performance (e.g. webcast) of the Work, subject to
                                 the compulsory license created by 17 USC Section 114 of the US Copyright Act (or
                                 the equivalent in other jurisdictions).

                     The above rights may be exercised in all media and formats whether now known or hereafter
                     devised. The above rights include the right to make such modifications as are technically
                     necessary to exercise the rights in other media and formats. All rights not expressly granted by
                     Licensor are hereby reserved.

                     4. Restrictions.The license granted in Section 3 above is expressly made subject to and limited
                     by the following restrictions:

                              a. You may distribute, publicly display, publicly perform, or publicly digitally perform
                                 the Work only under the terms of this License, and You must include a copy of, or
                                 the Uniform Resource Identifier for, this License with every copy or phonorecord of
                                 the Work You distribute, publicly display, publicly perform, or publicly digitally
                                 perform. You may not offer or impose any terms on the Work that alter or restrict
                                 the terms of this License or the recipients' exercise of the rights granted
                                 hereunder. You may not sublicense the Work. You must keep intact all notices that
                                 refer to this License and to the disclaimer of warranties. You may not distribute,
                                 publicly display, publicly perform, or publicly digitally perform the Work with any
                                 technological measures that control access or use of the Work in a manner
                                 inconsistent with the terms of this License Agreement. The above applies to the
                                 Work as incorporated in a Collective Work, but this does not require the Collective
                                 Work apart from the Work itself to be made subject to the terms of this License. If
                                 You create a Collective Work, upon notice from any Licensor You must, to the
                                 extent practicable, remove from the Collective Work any reference to such Licensor



2 of 4                                                                                                                         1/16/2018, 3:45 PM
Creative Commons Legal Code                                                                    https://creativecommons.org/licenses/by/2.0/legalcode

                  Case 4:20-cv-01194-Y Document 1 Filed 10/30/20                            Page 26 of 32 PageID 26
                                or the Original Author, as requested. If You create a Derivative Work, upon notice
                                from any Licensor You must, to the extent practicable, remove from the Derivative
                                Work any reference to such Licensor or the Original Author, as requested.

                              b. If you distribute, publicly display, publicly perform, or publicly digitally perform the
                                 Work or any Derivative Works or Collective Works, You must keep intact all
                                 copyright notices for the Work and give the Original Author credit reasonable to
                                 the medium or means You are utilizing by conveying the name (or pseudonym if
                                 applicable) of the Original Author if supplied; the title of the Work if supplied; to
                                 the extent reasonably practicable, the Uniform Resource Identifier, if any, that
                                 Licensor specifies to be associated with the Work, unless such URI does not refer
                                 to the copyright notice or licensing information for the Work; and in the case of a
                                 Derivative Work, a credit identifying the use of the Work in the Derivative Work
                                 (e.g., "French translation of the Work by Original Author," or "Screenplay based on
                                 original Work by Original Author"). Such credit may be implemented in any
                                 reasonable manner; provided, however, that in the case of a Derivative Work or
                                 Collective Work, at a minimum such credit will appear where any other comparable
                                 authorship credit appears and in a manner at least as prominent as such other
                                 comparable authorship credit.

                     5. Representations, Warranties and Disclaimer

                     UNLESS OTHERWISE MUTUALLY AGREED TO BY THE PARTIES IN WRITING, LICENSOR OFFERS
                     THE WORK AS-IS AND MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND
                     CONCERNING THE WORK, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING,
                     WITHOUT LIMITATION, WARRANTIES OF TITLE, MERCHANTIBILITY, FITNESS FOR A PARTICULAR
                     PURPOSE, NONINFRINGEMENT, OR THE ABSENCE OF LATENT OR OTHER DEFECTS, ACCURACY,
                     OR THE PRESENCE OF ABSENCE OF ERRORS, WHETHER OR NOT DISCOVERABLE. SOME
                     JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF IMPLIED WARRANTIES, SO SUCH
                     EXCLUSION MAY NOT APPLY TO YOU.

                     6. Limitation on Liability. EXCEPT TO THE EXTENT REQUIRED BY APPLICABLE LAW, IN NO
                     EVENT WILL LICENSOR BE LIABLE TO YOU ON ANY LEGAL THEORY FOR ANY SPECIAL,
                     INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES ARISING OUT OF THIS
                     LICENSE OR THE USE OF THE WORK, EVEN IF LICENSOR HAS BEEN ADVISED OF THE
                     POSSIBILITY OF SUCH DAMAGES.

                     7. Termination

                              a. This License and the rights granted hereunder will terminate automatically upon
                                 any breach by You of the terms of this License. Individuals or entities who have
                                 received Derivative Works or Collective Works from You under this License,
                                 however, will not have their licenses terminated provided such individuals or
                                 entities remain in full compliance with those licenses. Sections 1, 2, 5, 6, 7, and 8
                                 will survive any termination of this License.

                              b. Subject to the above terms and conditions, the license granted here is perpetual
                                 (for the duration of the applicable copyright in the Work). Notwithstanding the
                                 above, Licensor reserves the right to release the Work under different license
                                 terms or to stop distributing the Work at any time; provided, however that any
                                 such election will not serve to withdraw this License (or any other license that has
                                 been, or is required to be, granted under the terms of this License), and this
                                 License will continue in full force and effect unless terminated as stated above.

                     8. Miscellaneous

                              a. Each time You distribute or publicly digitally perform the Work or a Collective
                                 Work, the Licensor offers to the recipient a license to the Work on the same terms
                                 and conditions as the license granted to You under this License.

                              b. Each time You distribute or publicly digitally perform a Derivative Work, Licensor
                                 offers to the recipient a license to the original Work on the same terms and
                                 conditions as the license granted to You under this License.

                              c. If any provision of this License is invalid or unenforceable under applicable law, it



3 of 4                                                                                                                          1/16/2018, 3:45 PM
Creative Commons Legal Code                                                                 https://creativecommons.org/licenses/by/2.0/legalcode

                  Case 4:20-cv-01194-Y Document 1 Filed 10/30/20                         Page 27 of 32 PageID 27
                                shall not affect the validity or enforceability of the remainder of the terms of this
                                License, and without further action by the parties to this agreement, such provision
                                shall be reformed to the minimum extent necessary to make such provision valid
                                and enforceable.

                              d. No term or provision of this License shall be deemed waived and no breach
                                 consented to unless such waiver or consent shall be in writing and signed by the
                                 party to be charged with such waiver or consent.

                              e. This License constitutes the entire agreement between the parties with respect to
                                 the Work licensed here. There are no understandings, agreements or
                                 representations with respect to the Work not specified here. Licensor shall not be
                                 bound by any additional provisions that may appear in any communication from
                                 You. This License may not be modified without the mutual written agreement of
                                 the Licensor and You.



                       Creative Commons is not a party to this License, and makes no warranty whatsoever in
                       connection with the Work. Creative Commons will not be liable to You or any party on any
                       legal theory for any damages whatsoever, including without limitation any general, special,
                       incidental or consequential damages arising in connection to this license. Notwithstanding the
                       foregoing two (2) sentences, if Creative Commons has expressly identified itself as the
                       Licensor hereunder, it shall have all rights and obligations of Licensor.

                       Except for the limited purpose of indicating to the public that the Work is licensed under the
                       CCPL, neither party will use the trademark "Creative Commons" or any related trademark or
                       logo of Creative Commons without the prior written consent of Creative Commons. Any
                       permitted use will be in compliance with Creative Commons' then-current trademark usage
                       guidelines, as may be published on its website or otherwise made available upon request from
                       time to time.

                       Creative Commons may be contacted at https://creativecommons.org/.


                                                                                                  « Back to Commons Deed




4 of 4                                                                                                                       1/16/2018, 3:45 PM
Case 4:20-cv-01194-Y Document 1 Filed 10/30/20   Page 28 of 32 PageID 28




                  EXHIBIT E
Case 4:20-cv-01194-Y Document 1 Filed 10/30/20   Page 29 of 32 PageID 29
Case 4:20-cv-01194-Y Document 1 Filed 10/30/20   Page 30 of 32 PageID 30
Case 4:20-cv-01194-Y Document 1 Filed 10/30/20   Page 31 of 32 PageID 31
Case 4:20-cv-01194-Y Document 1 Filed 10/30/20   Page 32 of 32 PageID 32
